                                   IN THE UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF VIRGINIA
                                            ROANOKE DIVISION

                                CRIMINAL MINUTES - GUILTY PLEA HEARING

  Case No.: 4:18CR00011-011                 Date: 3/11/2019

  Defendant: Jaquan Lamont Trent, custody                           Counsel: Scott DeBruin, CJA

  PRESENT:       JUDGE:                     Michael F. Urbanski, CUSDJ          TIME IN COURT: 10:12-11:10 58 minutes
                 Deputy Clerk:              Kristin Ayersman
                 Court Reporter:            Mary Butenschoen
                 U. S. Attorney:            Ron Huber
                 USPO:                      Kim Falatic
                 Case Agent:                none present
                 Interpreter:               none needed

  PROCEEDINGS:

         Waiver of Indictment filed.
         Information filed.
         Plea Agreement filed with court; SOF filed with court.
         Defendant advised of right to have U. S. District Judge accept plea. Defendant waives this right, and executes
         Consent to Allow U. S. Magistrate Judge to accept plea
         Defendant re-arraigned as to Counts Enter counts to which pleading guilty
         Defendant placed under oath. Court questions defendant regarding his/her physical and mental condition, and
         advises defendant of his/her rights, and the nature and possible consequences of plea.
         Court accepts plea of guilty.
         Guilty plea form executed and filed.
         Government summarizes evidence to support plea and rests.
         Court finds defendant guilty as charged in Counts One
         OR
         U. S. Magistrate Judge accepts plea of guilty to Counts enter counts to which defendant pled guilty and will
         recommend that the U. S. District Judge find the defendant guilty of said counts.

  DEFENDANT PLEADS:
  (list counts)


      DEF. #           GUILTY                 NOT GUILTY             NOLO                       REMARKS
               Ct 1
        1

        2

        3

        4

         Court orders Presentence Report after trials .
         Copy of Presentence Report not requested.
         Defendant to remain on bond.
         Defendant remanded to custody.
         Sentencing hearing scheduled for TBD before Judge Urbanski.




Case 4:18-cr-00011-MFU-RSB Document 368 Filed 03/11/19 Page 1 of 2 Pageid#: 1277
  Additional Information:
  Danville case - parties present in the Roanoke division for conduct of this hearing today.

  Dft initialled all documents LJT instead of JLT and court asks dft to state his name/initials and to review documents and
            confirm that those initials on those documents are his. Dft states they are and he didn't know why he did that.




Case 4:18-cr-00011-MFU-RSB Document 368 Filed 03/11/19 Page 2 of 2 Pageid#: 1278
